Exhibit 99.2 Royalty Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - Herceptin Q1 Q2 Q3 Q4 Total - Lucentis Q1 Q2 Q3 Q4 Total - - - Xolair Q1 Q2 Q3 Q4 Total - Perjeta Q1 Q2 Q3 Q4 Total - - 58 - 58 Tysabri Q1 Q2 Q3 Q4 Total - Actemra Q1 Q2 Q3 Q4 Total - 44 - 32 - - 17 49 - *As reported to PDL by its licensees Totals may not sum due to rounding Reported Net Sales Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - Herceptin Q1 Q2 Q3 Q4 Total - Lucentis Q1 Q2 Q3 Q4 Total - - - Xolair Q1 Q2 Q3 Q4 Total - Perjeta Q1 Q2 Q3 Q4 Total - - - Tysabri Q1 Q2 Q3 Q4 Total - Actemra Q1 Q2 Q3 Q4 Total - *As reported to PDL by its licensees Totals may not sum due to rounding Manufacturing Location & Sales - Genentech / Roche & Novartis ($ in 000's) * Avastin Sales 2011 - Q2 2011 - Q3 2011 - Q4 2012 - Q1 2012 - Q2 2012 - Q3 US Made & Sold US Made & ex-US Sold ex-US Made & Sold Total US Made & Sold 45
